CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 44 to the registration statement on Form N-1A (File No. 33-17486) (Registration Statement) of our reports dated as detailed below, relating to the financial statements and financial highlights appearing in the December 31, 2010 Annual Reports of the funds detailed below which compose the Putnam Variable Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Financial highlights and Independent Registered Public Accounting Firm and Financial Statements in such Registration Statement. Fund Report Date Putnam VT American Government Income Fund February 15, 2011 Putnam VT Capital Opportunities Fund February 14, 2011 Putnam VT Diversified Income Fund February 11, 2011 Putnam VT Equity Income Fund February 10, 2011 Putnam VT George Putnam Balanced Fund (formerly, Putnam February 10, 2011 VT The George Putnam Fund of Boston) Putnam VT Global Asset Allocation Fund February 14, 2011 Putnam VT Global Equity Fund February 8, 2011 Putnam VT Global Health Care Fund February 14, 2011 Putnam VT Global Utilities Fund February 14, 2011 Putnam VT Growth and Income Fund February 9, 2011 Putnam VT Growth Opportunities Fund February 14, 2011 Putnam VT High Yield Fund February 8, 2011 Putnam VT Income Fund February 10, 2011 Putnam VT International Equity Fund February 9, 2011 Putnam VT International Growth Fund February 11, 2011 Putnam VT International Value Fund February 10, 2011 Putnam VT Investors Fund February 10, 2011 Putnam VT Money Market Fund February 10, 2011 Putnam VT Multi-Cap Growth Fund (formerly, Putnam VT February 9, 2011 New Opportunities Fund) Putnam VT Multi-Cap Value Fund (formerly, Putnam VT Mid February 10, 2011 Cap Value Fund) Putnam VT Research Fund February 14, 2011 Putnam VT Small Cap Value Fund February 10, 2011 Putnam VT Voyager Fund February 10, 2011 /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 26, 2011 C-1
